Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 1 of 10

EXHIBIT C

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

CIVIL ACTION NO:
3:20-cv-00330 (IBA)

MIA CASTRO, M.D., et al
Plaintiff,

YALE UNIVERSITY, et al

)
)
)
v. )
)
)
Defendant. )

June 15, 2020

 

AFFIDAVIT OF REESE B. MITCHELL

Reese B. Mitchell, having been duly sworn, deposes and states the following:

1. I am over the age of eighteen and I believe in the obligation of an oath.

2. I am an attorney with the law firm of Mitchell & Sheahan, P.C., and
counsel of record for Defendant Manuel Fontes, M.D., in the above-captioned case. I make
this Affidavit in support of Defendant Fontes’ Motion to Dismiss.

3, Attached hereto is a true and accurate copy of the 2019/2020 Worksharing
Agreement between the Connecticut Commission on Human Rights and Opportunities
(“CHRO”) and The U.S. Equal Employment Opportunity Commission (“EEOC”), which I
received on May 11, 2020 from the CHRO in response to a Freedom of Information Request,

along with a copy of the cover email from Charles Perry, Legal Division, CHRO, attaching

ane Lad

Reese B. Mitchell

Subscribed and sworn before me this_/S/ ‘lay of June, 2020

 

 
  

ELISA M. ORDA
NOTARY PUBLI
MY COMMISSION EXPIRES JULY 31, S080

 

 

 
Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 2 of 10

Frem: Perry, Charles

To: Reese Mitchell

Ce: Franci rent

Subject: RE: CHRO/EEOC Worksharing Agreement FOIA Request
Date: Monday, May 11, 2020 2:45:10 PM

Attachments: image001.png
20459 - 202) rksharing Agreeme! C.pdt

 

Hi Attorney Mitchell,

Per your FOI request please find attached the Commission’s most recent
CHRO/EEOC Worksharing Agreement. If you have any questions or need any
additional assistance please feel free fo contact me.

Sincerely,

Charles Perry, Paralegal Specialist/FOI Officer
Legal Division

Commission on Human Rights and Opportunities
450 Columbus Boulevard, Suite 2

Hartford, CT 06703

Tel: (860) 541-3438

From: Reese Mitchell <ReeseMitchell@mitchellandsheahan.com>
Sent: Monday, May £1, 2020 11:35 AM

To: Perry, Charles <Charles.Perry@ct.gov>

Ce: Francine Parente <FParente@mitchellandsheahan.com>
Subject: CHRO/EEOC Worksharing Agreement FOIA Request

Dear Mr. Perry,

Please see the attached FOIA request for a copy of the current Worksharing Agreement between the
CHRO and the EEOC. | am sending a hard copy for your records via Federal Express.

If you have any questions, thoughts, or concerns, please feel free to reach out to me by either phone
at (203} 243-7948 or via email at reesemitcheil@mitchella

Sincerely,

Reese B. Mitchell
Associate

Mitchell and Sheahan, P.C.
Suite 202

999 Oronogue Lane
Stratford, CT 06614

 

 
 

Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 3 of 10

203-873-0240
‘eesemitchell(@mitchellandsheahan.com

www.tnitchellandsheahan.com

 

 

‘ai

 

This transmittal may be a confidential attorney-client communication or may otherwise be privileged or
confidential. If you are not the indicated intended recipient, you are hereby notified that you have received this
transmittal in error. Any review, dissemination, distribution or copying of this transmittal is strictly prohibited. if you
suspect that you have received this communication in error, please contact us immediately by telephone at 203.873
0240 or e-mail at cordazzo@mitchellandsheahan.com and immediately delete this message and all its attachments.

 

 

 
Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 4 of 10

Attachment 4

q,

FY 2019 HEOC/FEPA MODEL WORKSHARING AGREEMENT
WORKSHARING AGREEMENT
BETWEEN

CONNECTICUT COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

and
THE U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
New York District

FGR FISCAL YEAR 2019

INTRODUCTION

A.

The Connecticut Commission on Human Rights and Opportunities,
hereinafter referred to as the FEPA, has jurisdiction over allegations
of employment discrimination filed against employers of 3 or more or
more employees occurring within Connecticut based on race, color,
religious creed, age, sex, gender identity or expression, marital status,
national origin, ancestry, present or past history of mental disability,
intellectual disability, learning disability, physical disability, sexual
orientation, pregnancy, sexual harassment, status as a veteran, alienage,
blindness, genetic information and criminal record (for state employment
and licensing only) pursuant to Conn. Gen, Stat. §$46a-Si1 through 26a-
104,

The U.S, Equal Employment Opportunity Commission, hereinafter referred
to as the BEOC, has jurisdiction over allegations of employment
discrimination occurring throughout the United States where such
charges are based on race, color, religion, sex, or national origin,
all pursuant to Title VII of the Civil Rights Act of 1964, as amended
{42 U.S.C, § 2000(e}}) (hereinafter referred to as Title VII}. The EEOC
has jurisdiction to investigate and determine charges af
discrimination based om age (40 or older) under the Age Discrimination
in Employment Act of 1967, as amended (29 U.S.C.§ 621 et. seq.) (ADEA),
for unequal wages based on sex under the Equal Pay Act of 1963, as
amended (29 U.S$.C,§ 206} (EPA}, and over allegations of employment
discrimination based on disability pursuant to Title I of the Americans
with Disabilities Act of 1990, as amended (42 U.S.C. § 12101) (ADA),
and over the use or acquisition of genetic information as the basis
for employment decisions pursuant to Title If of the Genetic
Information Nondiscrimination Act of 2008.

 

 

 
Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 5 of 10

B. In recognition of, and to the extent of the common jurisdiction and
goals of the two (2) Agencies, and in consideration of the mutual
promises and covenants contained herein, the FEPA and the EROC hereby
agree to the terms of this Worksharing Agreement, which is designed
to provide individuals with an efficient procedure for obtaining
redress for their grievances under appropriate the State of
Connecticut and Federal laws.

IIT. FILING OF CHARGES OF DISCRIMINATION

A. In order to facilitate the assertion of employment rights, the EEOC
and the FEPA each designate the other as its agent for the purpose of
receiving and drafting charges, including those that are not
jurisdictional with the agency that initially receives the charges.
The BEOC's receipt of charges on the FEPA's behalf will automatically
initiate the proceedings of both the EEOC and the FEPA for the purposes
of Section 706 {(c}) and (e) (1} of Title VII. This delegation of
authority to receive charges dees not include the right of one Agency
to determine the jurisdiction of the other Agency over a charge.
Charges can be transferred from one agency to another in accordance
with the terms of this agreement or by other mutual agreement.

B. The FEPA shall take all charges alleging a violation of Title VII, the
ADEA, the BPA, GINA or the ADA where both the FEPA and the EEOC have
mutual jurisdiction, or where the EROC only has jurisdiction, so long
as the allegations meet the minimum requirements of those Acts, and
for charges specified in Section III. A. 1. below, refer them to the
BEOC for initial processing.

Cc. Each Agency will inform individuals of their rights to file charges
directly with the other Agency and or assist any person alleging
employment discrimination to draft a charge in a manner that will
satisfy the requirements of both agencies to the extent of their common
jurisdiction.

Normally, once an agency begins an investigation, it resolves the
charge. Charges may be transferred between the EEOC and the FEPA within
the framework of a mutually agreeable system. Each agency will advise
Charging Parties that charges will be resolved by the agency taking
the charge except when the agency taking the charge lacks jurisdiction
er when the charge is to be transferred in accordance with Section IIT
(DIVISION OF INITIAL CHARGE-PROCESSING RESPONSIBILITIES),

 

 

D. For charges that are to be dual-filed, each Agency will use EEOC Charge
Form 5 (or alternatively, an employment discrimination charge form
which within statutory limitations, 1s acceptable in form and content
to the BEOC and the FEPA} to draft charges.

 

E. Within ten calendar days of receipt, each Agency agrees that it will
netify both the Charging Party and the Respondent of the dual-filed
nature of each such charge it receives for initial processing and

| explain the rights and cesponsibilities of the parties under the

: applicable Federal, State, or Local statutes.

2

 

 

 
 

 

Ii.

Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 6 of 10

‘

OIVISION OF INITIAL CHARGE~PROCESSING RESPONSIBILITIES

In recognition of the statutory authority granted to the FERPA by Section
7OG(c) and 7O6(d) of Title VII as amended; and by Title I of the Americans
with Disabilities Act, and the transmittal of charges of age discrimination
pursuant to the Age Discrimination in Employment Act of 1967, the primary
responsibility for resolving charges between the FERPA and the EEOC will be
divided as follows: .

A. The EEOC and the FEPA will process all Title VII, ADA, GINA, and ADEA
charges that they originally receive.

lL. For charges originally received by the EEOC and/or to be
initially processed by the EROC, the FEPA waives its right of
exclusive ‘jurisdiction to initially process such charges for a
period of 60 days for the purpose of allowing the EEOC to proceed
immediately with the processing of such charges before the 61st
day.

In addition, the EEOC will initially process the following
charges:

-- Bl] Title VII, ADA, and concurrent Title VII/ADA charges
jurisdictional with the FEPA and received by the FEPA 240 days
or more after the date of violation;

-- Al] disability-based charges that may not be resolved by the
FBEPA in a manner consistent with the ADA.

-- All concurrent Title VII/EPA charges;

~~ All charges against the FEPA or its parent organization where
such parent organization exercises direct or indirect control
over the charge decision-making process;

~~ All charges filed by BEOC Commissioners;

-- Charges also covered by the Immigration Reform and Control
Act;

-- Complaints referred to the EROC by the U.S. Department of
Justice, Office of Federal Contract Compliance Programs, or
Federal fund-granting agencies under 29 CFR § 1646, 1641, and
1691,

~~ Any charge where the EEOC is a party to a Conciliation
Agreement or a Consent Decree that, upon mutual consultation and
agreement, is relevant to the disposition of the charge. The EEOC
will notify the FERPA of all Conciliation Agreements and Consent
Decrees that have features relevant to the disposition of
subsequent charges;

 

 

 

 

 
Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 7 of 10

-- Any charge alleging retaliation for filing a charge with the
BEOCG or for cooperating with the BEOC; and

~~ All charges against Respondents that are designated for

initial processing by the EEOC in a supplementary memorandum to
this Agreement.

as The FEPA will initially process the following types of charges;

-- Any charge alleging retaliation for filling a charge with the
FEPA or cooperating with the FEPA;

~~ Any charge where the FEPA is a party to a Conciliation
Agreement or a Consent Decree that, upon mutual consultation and
agreement, is relevant to the disposition of the charge. The FEPA
will provide the EEOC with an on-going list of all Conciliation
Agreements and Consent Decrees that have features relevant to
the disposition of subsequent charges;

-- All charges that allege more than one basis of discrimination
where at least one basis is not covered by the Laws administered
by the BEOC but is covered by the FEPA Ordinance, or where the
EROC is mandated by federal court decision or by internal
administrative EEOC policy to dismiss the charge, but the FEPA
can process that charge.

-- All charges against Respondents that are designated for
initial processing by the FEPA in a supplementary memorandum to
this Agreement; and

 

-- All disability-based charges against Respondents over which
the EEOC does not have jurisdiction.

B, Notwithstanding any other provision of the Agreement, the FEPA or the
RROC may request to be granted the right to initially process any
charge subject to agreement of the other agency. Such variations shall
not be inconsistent with the objectives of this Worksharing Agreement
or the Contracting Principles.

 

 

Cc. Bach Agency will on a quarterly basis notify the other of all cases
7 in litigation and will notify each other when a new suit is filed. As
| charges are received by one Agency against a Respondent on the other
Agency's litigation list a copy of the new charge will be sent to the
| other Agency's litigation unit within 30 working days.

IV. EXCHANGE OF INFORMATION

 

A. Both the FEPA and the EBOC shall make available for inspection and

copying to appropriate officials from the other Agency any information
: that may assist each Agency in carrying out its responsibilities. Such
; information shall include, but not necessarily be limited to,
investigative files, conciliation agreements, staffing information,

4

 

 
Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 8 of 10

5

case management printouts, charge processing documentation, and any
other material and data as may be related to the processing of dual-
filed charges or administration of the contract. The Agency accepting
information agrees to comply with any confidentiality requirements
imposed on the agency providing the information. With respect to all
information obtained from the EEOC, the FEPA agrees to observe the
confidentiality provisions of Title VII, the ADEA, the ADA and GINA.

 

B, In order to expedite the resolution of charges or facilitate the
working of this Agreement, either Agency may request or permit
personnel of the other Agency to accompany or to observe its personnel
when processing a charge.

Vv. RESOLUTION OF CHARGES

A. Both agencies will adhere to the procedures set out in the BEGC's
State and Local Handbook, including current revisions thereto,

B. For the purpose of according substantial weight to the FEPA final
finding and order, the FEPA must submit to the EROC copies of ail
documents pertinent to conducting a substantial weight review; the
evaluation will be designed to determine whether the following items
have been addressed in a manner sufficient to satisfy EEOC
requirements; including, but not limited to:

1. jurisdictional requirements,

2. investigation and resolution of all relevant issues alleging
personal harm with appropriate documentation and using proper
theory,

3. relief, if appropriate,

4. mechanisms for monitoring and enforcing compliance with all terms

ef conciliation agreements, orders after public hearing or
consent orders to which the FEPA is a party.

Cc. In order to be eligible for contract credit and/or payment, submissions
must meet all the substantive and administrative requirements as
stipulated in the Contracting Principles.

dD. For the purposes of determining eligibility for contract payment, a
final action is defined as the point after which the charging party
has no administrative recourse, appeal, or other avanue of redress
available under applicable State and Local statutes.

 

VI. IMPLEMENTATION OF THE WORKSHARING AGREEMENT

A. Each agency will designate a person as Liaison official for the other
agency to contact concerning the day-to-day implementation for the
Agreement. The liaison for the FERPA will be Tanya A. Hughes. The
Liaison official for the EEOC will-be Amon Kinsey.

5:

 

 
Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 9 of 10

B. The agencies will moniter the allocation of charge-processing
responsibilities as set forth in the Agreement. Where it appears that
the overall projection appears inappropriate, the appropriate portions
of this Agreement will be modified to ensure full utilization of the
investigation and resolution capacities of the FEPA and rapid redress
for allegations of unlawful employment discrimination,

Cc, The agencies agree to woxk together in furtherance of the BEOC's
current Strategic Plan when assessing the allocation of charges under
this agreement and to cooperate in compliance and enforcement efforts
as well as training, outreach and technical assistance efforts
encompassed by the Plan.

D. The EEOC will provide original forms to be copied by the FERPA, in
accordance with the Requlations and the Compliance Manual to be used
by the FEPAs in correspondence with Charging Parties and Respondents,

 

 

 

BE, Tf a dispute regarding the implementation or application of this
agreement cannot be resolved by the FEPA and District Office Director,
the issues will be reduced to writing by both parties and forwarded
to the Director of the Office of Field Programs for resolution.

 

F, This Agreement shall operate from, the first day of October 2018 to the
thirtieth day of September 2019 and may be renewed or modified by
mutual consent of the parties.

I have read the foregoing Worksharing Agreement and I accept and agree to
the provisions contained therein.

pate [0 ALS ~ ,

Kevin Berry, District Director _

U.S, Equal Employment Opportunity Commission
New York District Office

Date [oft [& heey Eph & '

Tanya A, Hughes, Executive Director
Connecticut Commission on Human Rights & Opportunities

 

 
 

Case 3:20-cv-00330-JBA Document 50-4 Filed 06/17/20 Page 10 of 10

Attachment 5

FY 2020 EXTENSION OF WORKSHARING AGREEMENT

 

Inasmuch as there have been no substantive changes in the processes,
procedures, statutes, policies or regulations that would adversely
affect or substantially alter the work sharing arrangement between tha

New York District Office and the Cennecticut Commission on Human

 

Rights & Opportunities, or that would affect the processing of charges

 

filed under the pertinent Federal, state or local statutes, the
parties agree to extend the current work sharing agreement that was
executed on 10/1/18 through the FY 2020 Charge Resolution Contract
Option Period, from October 1, 2019 through September 30, 2020. The
agencies agree to work together in furtherance of the provisions of
EEOC’s current Strategic Plan when assessing the allocation of charges
under this agreement and to cooperate. in compiiance and enforcement
efforts as well as training, outreach and technical assistance efforts
encompassed by the Plan. By executing this extension, the parties
agree to abide by the confidentiality provisions of GINA as well as
the other statutes cited in the agreement. This agreement, as well as
the attendant Worksharing Agreement may be xeopened and amended by

mutual consent of the parties.

pose
x hte la. Che October 11,2019

For tHe repa 7! /} Date

J ZL Je oy _Lofa fe
For the EEOCHistrict Office bate

 

 

 

 

 
